Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-8, 10-14, 16-21, 23 are pending in the current application.
2.	This application is a 371 of PCT/IN2019/050070 01/30/2019 and claims priority to INDIA 201821003879 02/01/2018.
Objections
3.	Claims 1-8, 10-14, 16-21, 23 are objected to for various English language usage errors.  The word “presences” is used instead of presence, in instances such as in the fifth line of  claim 1, i.e. “presences of base” and the step iii) “presences of dehydrating agent”.  The correct phrase is “in the presence of”.   In claim 3 “wherein dehydrating” should have the article “the”, e.g. “wherein the”. Claim 4 has the same issue with “wherein methylation reaction” and “presence of reagent selected” is missing the article “a”, e.g. “presence of a reagent”. Each claim has similar issues.   “phosphorus oxy chloride” has an unnecessary space between oxy and chloride and is  “phosphorus oxychloride”.  Appropriate correction is required.
Claims 21 and 23 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim.  Claim 13 depends upon claim 8, which is indefinite.  Claim 21 depends on claim 13, which depends upon claim 8, which depends upon claim 1.  Claim 23 depends upon claim 21.  Claim 21 therefore references two sets of claims to different features as does claim 23.  Some of the features are not in the preceding claims. See MPEP § 608.01(n).  Accordingly, the claim 21 and 23 have not been further treated on the merits.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims  8, 10-13, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "process of formula for the preparation of d6-N(2-3,4-dimethoxy-phenyl)-ethyl)formamide compound of formula IV comprising" in claim 1 there is no description of a process of making formula IV other than those of steps (i) and (ii).  There is insufficient antecedent basis for this limitation in the claim and it is unclear.  It may be that applicant intended to specify that the methylation occurs with deuterated methanol, which could be accomplished by simply stating, “wherein the deuterated methanol is selected from CD3OD or CD3OH”.  If this is the intention this claim is the same scope of claim 2 and would be appropriately objected to as a duplicate claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8, 10-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 20150152099 AND Despande WO 2017182916 A1. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1)	Determining the scope and contents of the prior art.
2)	Ascertaining the differences between the prior art and the claims at issue.
3)	Resolving the level of ordinary skill in the pertinent art.
4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

1)	Determining the scope and contents of the prior art:  
Zhang teaches the process of the instant claims.  Step i) where the formamide of Formula III is prepared from dopamine hydrochloride, is Example 1 of Zhang on page 11 paragraph [0221] ff. Ethyl formate is the formylating reagent and the base is sodium t-butoxide.  In step ii) where the product formamide is methylated with deuteriomethanol, Zhang uses MeI at page 12. Step iii) is disclosed on page 13 second column paragraph [0230] ff. where phosphorus oxychloride (AKA Phosphoryl chloride) was used as dehydrating agent.  Step iv) is described by Zhang at page 17 column 2 Example 3, paragraph [0236] ff and conducted in methanol and water and mixtures thereof (page 18).
Despande teaches the methylation reaction step ii) on the benzylquinoline compound (III) “with a source of deuterated methyl” on page 5 in the fifth embodiment II).  Various source of deuterated methyl are listed in the third paragraph of page 7,  “deuteriated methanol, deuteriated 
2)	Ascertaining the differences between the prior art and the claims at issue.
The process of the instant case involves the formation of the compound formula IV in the prior art with deuteriomethanol, instead of methyl iodide in Zhang.
3)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the alternative reagent disclosed by Despande for the same purpose since they are expected to work the same. A person of ordinary skill in the art would have been motivated to do so based on the desire to obtain material more cheaply since methanol is cheaper than methyl iodide.  Moreover, methyl iodide is a powerful alkylating agent causing cancer, making it dangerous to handle, work with and transport. Regarding claim 12, according to paragraph [0018], in addition to Na+ tBuO-, “In certain embodiments, said base is selected from the group consisting 
of alkali metal alkoxides, alkali metal hydroxides, alkali metal hydrides, alkali metal carbonates, and trialkylamines.”  Triethylamine is the member of the last group.
Comments on claim 14, 16-20
6.  	 The prior art of Zhang teaches the Bischler-Napieralski reaction of the methylated dopamine derivatives, however claim 14 has the steps reversed and conducts the reaction directly on dopamine HCl, step (ii).  This is generally known in the art to be an ill-advised strategy, 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625